Opinion issued December 5, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00862-CV
                           ———————————
            RICK RAMBO AND FRANCES RAMBO, Appellants
                                       V.
               ELIZABETH HOWARD CROWELL, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-14192


                         MEMORANDUM OPINION

      Appellants, Rick Rambo and Frances Rambo, have filed an agreed motion to

dismiss the appeal. No opinion has issued. Accordingly, we reinstate the appeal,

grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2